Dove, J. Claimant, Mobil Oil Corporation, a New York Corporation, filed its complaint in the Court of Claims on January 12, 1968, in which it seeks the sum of $134.19 for materials furnished the Department of Conservation. A Departmental Report was filed, which stated in part: “I wish to certify at this time that invoice No. 12577, dated June 17, 1967, in the amount of $134.19 was never paid by this Department, due to the failure of Mobil Oil Corporation to submit a billing in time to be processed out of 74th biennial funds.” Subsequently a written stipulation was entered into by claimant and respondent, as follows: “The report of the Department of Conservation, dated January 19, 1968, (a copy of which is attached hereto, marked exhibit “A” and, by this reference, incorporated herein and made a part hereof) shall be admitted into evidence in this proceeding without objection by either party. “No other oral or written evidence will be introduced by either party. “The Commissioner to which this case has been assigned and the Court may make and file their reports, recommendations, orders and decisions based upon the pleadings heretofore filed, and the evidence herein stipulated. “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $134.19. “Neither party desires to file briefs in this proceeding. “Both parties waive notice of any hearing and agree that the aforesaid order may be entered without either party being present.” This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials, furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. St. Mary’s Hospital, Decatur, of the Hospital Sisters of the Third Order of St. Francis, an Illinois Corporation, vs. State of Illinois, Case No. 5261, opinion filed February 24,1966. It appears that all qualifications for an award have been met in the instant case. Claimant, Mobil Oil Corporation, a New York Corporation, is, therefore, hereby awarded the sum of $134.19.